JAMES HUNTER, III, Circuit Judge
(dissenting):
I respectfully dissent. While trial counsel’s decision not to object to the charge at the trial level was within his implied authority and was binding on petitioner, without regard to Harding’s participation in that decision,1 Harding did not deliberately bypass orderly state procedures. In addition, in my view the trial court’s instruction denied petitioner his fourteenth amendment right to a fair and impartial trial. Accordingly, I would affirm.
Recently, in Lefkowitz v. Newsome, 420 U.S. 283, 292 n. 9, 95 S.Ct. 886, 891, 43 L.Ed.2d 196 (1975), the Supreme Court stated:
In Fay v. Noia, supra, the Court held that a federal habeas judge may deny relief to an applicant who has deliberately bypassed the orderly state court procedures for reviewing his constitutional claim. 372 U.S., at 438 [83 S.Ct. [822], 848]. But the Court also held that if the state courts have entertained the federal constitutional claims on the merits in a subsequent proceeding, notwithstanding the deliberate bypass, the federal courts have no discretion to deny the applicant habeas relief to which he is otherwise *407entitled. Id., at 439 [83 S.Ct. 822] (emphasis added).2
Here, at the time of petitioner’s trial and appeals the policy of the Pennsylvania courts was to entertain claims of defects in the charge, notwithstanding a failure to object at trial where the error was “basic and fundamental . . . as in view of the entire record required [the conclusion] that one accused of crime has been deprived of a fair and impartial trial.” Commonwealth v. Jennings, 442 Pa. 18, 26, 274 A.2d 767, 771 (1971). Thus, under Pennsylvania procedure, Harding had two avenues available for review of his claim of defect in the charge: he could object at the trial level and preserve any alleged error for appeal or he could not object at the trial level and still obtain review of the alleged defect if the Pennsylvania appellate courts found the error to be “fundamental.”3 Harding pursued the latter course and his conviction was affirmed, without opinion, by the Pennsylvania Superior Court. Allocatur was denied by the Pennsylvania Supreme Court. If we assume, as does the Commonwealth, that the Pennsylvania appellate courts decided that the claimed error in the charge did not fall within the exception to the immediate objection rule, that decision would necessarily have required consideration of the merits of Harding’s claim. Because the state appellate courts would and did entertain the merits of petitioner’s claim of error in the charge, despite his failure to object at the trial level, we must do likewise. Lefkowitz v. Newsome, supra. To hold otherwise would permit a state court to consider the merits of a petitioner’s constitutional claim, reject his contention of constitutional error but phrase that rejection in terms of a failure to meet the state’s procedural exception and thereby deny habeas corpus review of claimed constitutional error. Such a course would result in an unwarranted restriction on the availability of the Great Writ. See Fay v. Noia, 372 U.S. 391, 83 S.Ct. 822, 9 L.Ed.2d 837 (1973).
The majority states that a review of the complete record and the charge as a whole shows no error of constitutional dimension.
I disagree and in large part rely on the district court’s fine opinion. 403 F.Supp. 946 (E.D.Pa.1975). I am most concerned with one portion of the court’s charge. Identification was the key issue in this case and Harding’s proclivity not to wear hats was vital to that issue. The court’s comment on Harding’s defense was as follows:
Now members of the jury, there was testimony that the defendant never wears a hat, or may, or may never wear a hat except when he is going out to rob a bank or never wears a hat unless he is going ice skating, or never wears a hat unless he is going out to commit some crime, or whatever, so what significance that has, I don’t know you must say.
App. at 81a. (emphasis added). There was no evidence whatsoever that petitioner had ever been convicted of a crime, let alone that he was a bank robber. Although the “process of constitutional line drawing in • this regard is necessarily imprecise,”4 and although I am concerned with the heinous nature of the crime charged, I consider this statement not merely an “unfortunate attempt at humor,” but rather a comment so fundamentally prejudicial as to have deprived Harding of a fair trial. Donnelly v. DeChristoforo, 416 U.S. 637, 94 S.Ct. 1868, 40 L.Ed.2d 431 (1974), relied on by the majority, is distinguishable. In Donnelly the court specifically directed the jury’s attention to a remark of the prosecutor and “declared it to be unsupported, and adm.onished the jury to ignore it.” Id. at 644, 94 S.Ct. at 1872. I cannot conclude that the *408court’s several isolated statements that the jury was to decide the facts for itself vitiated this highly prejudicial comment by the trial judge about such a key aspect of this case.

. See Henry v. Mississippi, 379 U.S. 443, 451, 85 S.Ct. 564, 13 L.Ed.2d 408 (1965); United States ex rel. Green v. Rundle, 452 F.2d 232, 237 (3d Cir. 1971).


. The Supreme Court has recently reaffirmed the principle that a federal habeas judge may not deny habeas relief on deliberate bypass grounds where the state courts would, despite the bypass, entertain the merits. Francis v. Henderson, 425 U.S. 536, 96 S.Ct. 1708, 48 L.Ed.2d 149 (1976).


. Whatever the scope of this exception to the immediate objection rule, it is at least clear that it encompasses a denial of due process under the fourteenth amendment. See Commonwealth v. Williams, 432 Pa. 557, 564, 248 A.2d 301, 304 (1968).


. Donnelly v. DeChristoforo, 416 U.S. 637, 645, 94 S.Ct. 1868, 40 L.Ed.2d 431 (1974).